Citation Nr: 0602464	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyper-pigmented 
lesions on the legs.

2.  Entitlement to service connection for liver disease, 
to include hepatitis-C 
and steatonecrosis.

3.  Entitlement to an evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS) with gastroesophageal 
reflux disease (GERD).

4.  Entitlement to an evaluation in excess of 40 percent 
for herniated disc disease of the lumbar spine.

5.  Entitlement to a compensable evaluation for residuals 
of a fracture of the thoracic spine.

6.  Entitlement to an evaluation in excess of 30 percent 
for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1984 
to October 1998 when he was discharged for disability with 
severance pay.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2000 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the RO certified the issues of 
entitlement to service connection for hyper-pigmented 
muscular lesions on the legs and for liver disease as claims 
for direct service connection and as claims by a Persian Gulf 
veteran for service connection as results of undiagnosed 
illness.  However, in a statement received in May 2002, the 
veteran stated that he never filed his service connection 
claims as undiagnosed illness claims and, in a statement 
filed in July 2002, the veteran's representative stated that 
the veteran did not contend that he had any disability as a 
result of undiagnosed illness.  Therefore, the Board finds 
that the issues on appeal are as stated on the first page of 
this decision.

In March 2004, the Board remanded this case to the RO for 
further development of the evidence.  While the case was in 
remand status, a rating decision in May 2005 granted one of 
the claims which had been remanded, entitlement to service 
connection for floaters/spots of the eyes.  The case was 
returned to the Board in August 2005.

The issues of entitlement to service connection for liver 
disease, to include hepatitis-C and steatonecrosis, and 
entitlement to an initial evaluation in excess of 10 percent 
for IBS with GERD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  There is no competent medical evidence of record of a 
current diagnosis of a disease manifested by hyper-pigmented 
lesions on the veteran's legs.

3.  Herniated disc disease of the lumbar spine is primarily 
manifested by subjective complaints of pain and moderate to 
severe limitation of motion consistent with severe but not 
pronounced intervertebral disc syndrome, without 
incapacitating episodes.

4.  Residuals of a fracture of the thoracic spine are 
primarily manifested by pain on motion, without  involvement 
of the spinal cord, abnormal mobility, or demonstrable 
deformity of a vertebral body.

5.  Degenerative disc disease of the cervical spine is 
primarily manifested by subjective complaints of pain and 
moderate to severe limitation of motion consistent with 
moderate intervertebral disc syndrome, without incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  A disability manifested by hyper-pigmented lesions on the 
legs was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 40 percent for herniated disc disease 
of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
effective September 26, 2003.

3.  The criteria for an evaluation of 10 percent, but no 
more, for residuals of fracture of the thoracic spine, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235, effective 
September 26, 2003.

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 30 percent for degenerative disc 
disease of the cervical spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective 
September 26, 2003.
  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In the veteran's case, remedial VCAA notice letters furnished 
to him in February 2001 by the RO and in March 2004 by the 
AMC informed him of the evidence needed to substantiate his 
claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claims.  These remedial VCAA notice letters 
furnished by VA to the veteran thus contained the first three 
elements of notice discussed by the Court in Pelegrini.  The 
AMC's March 2004 letter advised the veteran that it was his 
responsibility to make sure that VA receives all pertinent 
records which are not in the possession of a federal 
department or agency.  Although VA did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, the AMC did advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board, 
therefore, finds that any VCAA notice deficiency was in no 
way prejudicial to the appellant and did not affect the 
essential fairness of the adjudication of the claims decided 
herein.  See Mayfield, supra.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and the records of his post-service 
medical treatment which he identified.  In addition, VA 
afforded the veteran multiple medical examinations to 
evaluate the nature and severity of his service-connected 
spinal disabilities.  The veteran and his representative have 
not identified any existing additional evidence which might 
be relevant to the claims decided herein.  Therefore, the 
Board finds that further assistance is not required with 
regard to issues decided herein and that those issues are 
ready for appellate review.  
I. Legal Criteria

A. Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

B. Increased Schedular Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (avoidance of 
pyramiding).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome,  was revised effective 
September 23, 2002.  See 67 Fed. Reg. 54349 (August 22, 
2002).

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome, 
provided that a 10 percent evaluation was warranted for 
intervertebral disc syndrome with characteristic pain on 
motion.  An evaluation of 20 percent evaluation was warranted 
for intervertebral disc syndrome with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5290 provided that slight limitation of motion of the 
cervical spine warranted an evaluation of 10 percent.  
Moderate limitation of motion warranted an evaluation of 20 
percent.  Severe limitation of motion warranted an evaluation 
of 30 percent.  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 provided that slight limitation of motion of the lumbar 
spine warranted an evaluation of 10 percent.  Moderate 
limitation of motion warranted an evaluation of 20 percent.  
Severe limitation of motion warranted an evaluation of 40 
percent. 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5291, pertaining to limitation of motion of the dorsal 
[thoracic] spine, provided that slight limitation of motion 
of the thoracic spine warranted only a non-compensable (zero 
percent) evaluation.  Moderate limitation of motion warranted 
an evaluation of 10 percent.  Severe limitation of motion 
also warranted an evaluation of 10 percent.

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5295 provided 
that lumbosacral strain with slight subjective symptoms only 
warranted a non-compensable (zero percent) evaluation.  
Lumbosacral strain with characteristic pain on motion 
warranted an evaluation of 10 percent.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warranted 
an evaluation of 20 percent.  An evaluation of 40 percent 
required severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, pertaining to residuals of fracture of a vertebra, 
provided that an evaluation of 60 percent required residuals 
of fracture of a vertebra without cord involvement and with 
abnormal mobility requiring a neck brace (jury mast) and that 
other cases should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provided that: an evaluation of 10 percent was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent required 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provided that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).  The Court 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that vertebral fracture 
or dislocation, Diagnostic Code 5235, is evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; or unfavorable ankylosis of the entire 
cervical spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

C. Extraschedular Evaluations

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

D. Benefit of Doubt Doctrine

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       



II. Factual Background and Analysis

A.  Service Connection For Hyper-pigmented Lesions On Legs 

In his 1999 application for compensation, the veteran listed 
"hyperpigmented mucular (sic) lesions" on his legs as a 
disability for which he was seeking compensation.  Although 
the veteran's service medical records contain an entry noting 
hyper-pigmented lesions on his legs, at a medical examination 
for a physical evaluation board in April 1998, there were no 
reported findings of hyper-pigmented lesions on his legs.  

Service connection is in effect for psoriasis, claimed as 
skin rashes of multiple areas of the body, evaluated as 10 
percent disabling.

At a VA examination in April 2004, the examining physician 
noted that the veteran had some skin lesions on the medial 
aspects of his legs and that he had been diagnosed with 
psoriasis.  The VA examining physician reported, however, 
that the veteran had no hyper-pigmented lesions on his legs 
at the time of the April 2004 examination.  The medical 
evidence of record subsequent to the April 2004 does not 
contain findings of hyper-pigmented lesions on the veteran's 
legs.

Because there is no competent medical evidence in the 
veteran's case of a diagnosis of a current disease manifested 
by hyper-pigmented lesions on the legs, the requirements for 
service connection for such a disability are not met, and 
entitlement to service connection for hyper-pigmented lesions 
on the legs is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005); Rabideau, supra.   

B. Increased Evaluations For Spinal Disabilities 

Lumbar Segment of Spine

During the pendency of this appeal, the veteran underwent a 
VA joints examination in June 1999 and a VA spine examination 
in April 2004.  

The VA examining physician in June 1999 did not report any 
findings of neurological deficits associated with a history 
of a herniated lumbar disc.  The examiner found a mild amount 
of paraspinal muscle spasm in the lumbar spine region.  Pain 
with hyper-extension of the lower back was also noted.  The 
range of motion of the veteran's low back reported by the 
examiner was consistent with moderate to severe limitation of 
motion.  The examiner noted that X-rays showed a possible old 
spinous fracture at T-1, minimal degenerative changes in the 
veteran's lumbar spine, and no other acute osseous 
abnormalities of the lumbar or thoracic spine.  The examiner 
commented that it was to be expected that the veteran would 
have flare-ups of back pain and fluctuating functional loss 
due to back pain but that he was unable to quantify in terms 
of additional limitation of spinal motion such expected 
manifestations of the veteran's spinal disabilities.  The 
pertinent impression was persistent lumbar strain with a 
history of herniated nucleus pulposus at L5-S1.

At a VA spine examination in April 2004, it was noted by the 
examining physician that, in addition to his service-
connected orthopedic disabilities, the veteran suffers from 
diabetes mellitus, for which service connection is not in 
effect, and the veteran complained of tingling of his upper 
extremities and of weakness of his upper and lower 
extremities.  With regard to his spine, the veteran 
complained of daily pain and flare-ups several times per 
month.  The veteran stated that he had had pain, stiffness, 
and limitation of motion of his back since being injured in a 
motor vehicle accident in March 1996 during his active 
military service.  X-rays of the veteran's lumbar spine 
showed minimal to mild degenerative changes at the L5-S1 
vertebral body level.  The examiner reported that the veteran 
had marked limitation of motion of the lumbosacral spine but 
that the veteran's complaints that his back pain radiated and 
that he had weakness of his upper and lower extremities were 
not substantiated by the clinical examination which he 
performed of the veteran.  The pertinent impressions were 
history of spinal disc condition of the lumbar spine and 
persistent/chronic history of lumbar pain with symptoms of 
sciatica.  (The Board notes that "sciatica" is a syndrome 
characterized by pain radiating from the back into the 
buttock and into the lower extremity along its posterior or 
lateral aspect, and most commonly caused by protrusion of a 
low lumbar intervertebral disc; the term is also used to 
refer to pain anywhere along the course of the sciatic nerve.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 1493 
(28th ed., 1994)).       

With regard to evaluating the veteran's service-connected 
herniated disc disease of the lumbar spine under the 
schedular criteria of former Diagnostic Code 5292, pertaining 
to limitation of motion of the lumbar spine, and former 
Diagnostic Code 5295, pertaining to lumbosacral strain, as in 
effect prior to the revision of the criteria for rating 
disabilities of the spine effective September 26, 2003, the 
Board notes that the maximum schedular evaluation was 40 
percent, which is the currently assigned rating in effect for 
his lumbar spine disorder, and so an evaluation higher than 
40 percent is not available under those former rating 
criteria.  

With regard to evaluating the veteran's service-connected 
herniated disc disease of the lumbar spine under the 
schedular criteria of Diagnostic Code 5293 in effect prior to 
September 23, 2002, the Board notes that the reported 
findings of the VA joints examination in June 1999 do not 
show that the criteria of former Diagnostic Code 5293 for an 
evaluation higher than 40 percent (an intervertebral disc 
syndrome which is pronounced) were met, in that no 
neurological deficits compatible with sciatic neuropathy were 
found and the examiner did not characterize the veteran's 
herniated disc disease as severe or pronounced.  In this 
regard, the Board notes that, while the April 2004 VA 
examiner included in his impressions "symptoms of 
sciatica", he did not report objective clinical findings 
typical of sciatic neuropathy.  Furthermore, no other medical 
evidence dated prior to September 23, 2002, tends to show a 
pronounced intervertebral disc syndrome of the lumbar spine.  
The Board concludes that the disability picture of the 
veteran's herniated disc disease of the lumbar spine by 
competent medical evidence dated prior to September 23, 2002, 
does not more nearly approximate the criteria for a rating of 
60 percent under former Diagnostic Code 5293 than the 
currently assigned 40 percent rating, and so entitlement to 
an evaluation in excess of 40 percent for herniated disc 
disease of the lumbar spine under those rating criteria is 
not established under those rating criteria.    

A comment made by the examiner that the veteran's lumbosacral 
symptoms could be expected to wax and wane during flare-ups 
but that he could not quantify any such functional loss due 
to pain in the lumbar region in terms of additional degrees 
of limitation of motion does not provide a basis for 
assigning an evaluation higher than 40 percent for the 
veteran's herniated disc disease of the lumbar spine under 
schedular criteria in effect prior to September 23, 2002, by 
application of 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

With regard to evaluating the veteran's service-connected 
herniated disc disease of the lumbar spine under the 
schedular criteria of revised Diagnostic Code 5293 effective 
September 23, 2002, the Board notes that the veteran does not 
contend and the medical evidence of record does not show that 
he has had any incapacitating episodes of lumbar herniated 
disc disease, and so the Board finds that there is no basis 
to allow an evaluation higher than the currently assigned 40 
percent rating for that disability under those rating 
criteria. 

With regard to evaluating the veteran's service-connected 
herniated disc disease of the lumbar spine under the amended 
schedular criteria for rating disabilities of the spine 
effective September 26, 2003, because the veteran does not 
contend and the medical evidence of record does not show that 
he has had any incapacitating episodes of lumbar herniated 
disc disease, rating that disability under the Formula for 
Rating Intervertebral Disc Syndrome on Incapacitating 
Episodes is not appropriate.  Rating the veteran's herniated 
disc disease of the lumbar spine under the General Formula 
for Diseases and Injuries of the Spine does not result in an 
evaluation higher than the currently assigned 40 percent 
rating because that formula provides that an evaluation of 50 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine, which the veteran does not contend that 
he has and which the medical evidence of record does not show 
that he has.    

Thoracic Segment of Spine

At the VA joints examination in June 1999, the range of 
motion of the veteran's thoracic spine was not separately 
reported from the range of motion of his lumbosacral spine.  
The pertinent impression was old T-1 spinous process 
fracture.             

At the VA spine examination in April 2004, the veteran's 
complaint of daily pain with flare-ups several times per 
month related to his thoracic spine as well as to his 
lumbosacral spine.  The examining physician reported that, on 
examination of the veteran's thoracic spine, no tenderness to 
palpation was appreciated.  The pertinent impression was 
history of old T-1 spinous process fracture.  

With regard to evaluating the veteran's service-connected 
residuals of a fracture of the thoracic spine under the 
schedular criteria for rating disabilities of the spine in 
effect prior to September 26, 2003, because the VA examiner 
in June 1999 found that the veteran does have pain in the 
thoracic region of his spine, which is evidently due to a 
healed inservice injury, the Board finds that the veteran is 
entitled to an evaluation of 10 percent for disability of the 
thoracic spine under the provisions of 38 C.F.R. § 4.59, and 
entitlement to that benefit is established.  However, because 
a current demonstrable deformity of a vertebral body of the 
veteran's thoracic spine has not been found by X-ray or 
clinical examination, adding 10 percent under the provisions 
of former Diagnostic Code 5285 is not warranted. 

With regard to evaluating the veteran's service-connected 
residuals of a fracture of the thoracic spine under the 
amended schedular criteria for rating disabilities of the 
spine effective September 26, 2003, as noted above, for an 
evaluation of 20 percent, Diagnostic Code 5235, vertebral 
fracture or dislocation, and the General Rating Formula for 
Diseases and Injuries of the Spine require forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The range of motion of the veteran's thoracic 
spine has not been separately reported from the range of 
motion of his lumbosacral spine, and he is being compensated 
for limitation of motion of his thoracolumbar spine by the 
currently assigned evaluation of 40 percent for herniated 
disc disease of the lumbar spine, so the Board finds that 
rating the veteran's residuals of a fracture of the thoracic 
spine under Diagnostic Code 5235 and the General Rating 
Formula for Diseases and Injuries of the Spine on the basis 
of limitation of motion of the thoracic spine would not be 
appropriate.  Because muscle spasm or guarding of the 
thoracic spine severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis has not been reported by any treating or 
examining physician, the Board finds that the criteria of 
Diagnostic Code 5235 and the General Rating Formula for 
Diseases and Injuries of the Spine for a rating in excess of 
the 10 percent evaluation granted by this decision are not 
met.  
   
Cervical Segment of Spine 

At a VA joints examination in June 1999, the veteran 
complained of neck pain since a "whiplash" injury in 
service in a March 1996 motor vehicle accident.  The examiner 
reported that the veteran had marked limitation of motion of 
his cervical spine.  There was no evidence of pain or 
tenderness on palpation over the cervical vertebrae.  There 
were, however, tender points to palpation in the cervical 
paraspinal muscle regions.  X-rays showed minimal 
degenerative changes of the cervical spine.  The pertinent 
impression was persistent cervical strain with history of a 
herniated nucleus pulposus at C4-5.

At the VA spine examination in April 2004, limited range of 
motion of the veteran's cervical spine was again 
demonstrated.  Mild to moderate paraspinal muscle spasm in 
the cervical spine region was noted.  Lateral compression of 
the cervical spine produced moderate discomfort.  X-rays 
showed minimal degenerative changes of the cervical spine, 
particularly at C6-7.  The pertinent impressions were spinal 
disc condition of the cervical spine and persistent/chronic 
history of cervical pain with symptoms of sciatica.

With regard to evaluating the veteran's service-connected 
degenerative disc disease of the cervical spine, the Board 
first notes that the maximum schedular evaluation for severe 
limitation of motion of the cervical spine under former 
Diagnostic Code 5290 was 30 percent and the currently 
assigned evaluation for the veteran's cervical spine 
disability is 30 percent.

With regard to evaluating the veteran's service-connected 
degenerative disc disease of the cervical spine under the 
schedular criteria of Diagnostic Code 5293 in effect prior to 
September 23, 2002, the objective findings of the VA 
examinations in June 1999 and in April 2004 do not show 
severe intervertebral disc syndrome with intermittent relief 
so as to warrant entitlement to an evaluation higher than 30 
percent.  Furthermore, the Board finds that an evaluation of 
30 percent adequately compensates the veteran for the neck 
pain which is a manifestation of his service-connected 
cervical spine disability so that entitlement to a higher 
evaluation under 38 C.F.R. § 4.40 based on loss of function 
of his neck due to pain is not warranted.            

With regard to evaluating the veteran's service-connected 
degenerative disc disease of the cervical spine under the 
schedular criteria of revised Diagnostic Code 5293 effective 
September 23, 2002, the Board notes that the veteran does not 
contend and the medical evidence of record does not show that 
he has had any incapacitating episodes of degenerative disc 
disease of the cervical spine, and so the Board finds that 
there is no basis to allow an evaluation higher than the 
currently assigned 30 percent rating for that disability 
under those rating criteria.

With regard to evaluating the veteran's service-connected 
degenerative disc disease of the cervical spine under the 
amended schedular criteria for rating disabilities of the 
spine effective September 26, 2003, because the veteran does 
not contend and the medical evidence of record does not show 
that he has had any incapacitating episodes of degenerative 
disc disease of the cervical spine rating that disability 
under the Formula for Rating Intervertebral Disc Syndrome on 
Incapacitating Episodes is not appropriate.  Rating the 
veteran's degenerative disc disease of the cervical spine 
under the General Formula for Diseases and Injuries of the 
Spine does not result in an evaluation higher than the 
currently assigned 30 percent rating because that formula 
provides that an evaluation of 40 percent requires 
unfavorable ankylosis of the entire cervical spine, which the 
veteran does not contend that he has and which the medical 
evidence of record does not show that he has.    

C.  Extraschedular Evaluations

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds in this case that the disability 
picture presented by the veteran's service-connected 
gastrointestinal and spinal disabilities is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  For example, such service-connected disabilities 
have not required hospitalization or markedly interfered with 
the veteran's full-time employment in the automobile 
sales/auction business.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

D. Benefit of Doubt

As the preponderance of the evidence is against the claims 
decided herein for which the benefits sought by the appellant 
have not been granted, the benefit of the doubt doctrine does 
not apply on those issue.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for hyper-pigmented lesions 
on the legs is denied.

Entitlement to an evaluation in excess of 40 percent for 
herniated disc disease of the lumbar spine is denied.

Entitlement to an evaluation of 10 percent for residuals of a 
fracture of the thoracic spine is granted, subject to 
governing regulations concerning monetary awards.

Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine is denied.


REMAND

With regard to the issue of entitlement to service connection 
for liver disease, the Board notes that in March 1999 the 
veteran stated that he was claiming service connection for 
hepatitis-C and for non-alcoholic steatonecrosis.  Those 
claims were denied by the RO in the July 2000 rating 
decision.  

As noted by a VA examining physician in April 2004, during 
his active service the veteran reportedly had a positive 
laboratory test for hepatitis-C, which, however, may have 
been a false positive.  Later in service a diagnosis of 
steatonecrosis was rendered.  (The Board notes that 
"steatonecrosis" is fat necrosis.  "Fat necrosis" is a 
condition in which neural fats in the cells of adipose tissue 
are split into fatty acids and glycerol; it usually affects 
the pancreas and peripancreatic fat in acute hemorrhagic 
pancreatitis.  See Dorland's at 1104, 1575.  The VA examiner 
in April 2004 also noted that the veteran's post-service VA 
treatment records showed intermittent elevated liver enzymes 
on laboratory testing and a biopsy of his liver had been 
consistent with a fatty liver and that post-service VA 
laboratory studies had been negative for hepatitis-C or for 
hepatitis-B.

At a VA gastroenterology clinic in October 2001, the treating 
physician noted that the veteran had "some kind of chronic 
liver abnormality causing elevation of hepatic enzymes" and 
reported an impression of chronic persistent hepatitis.  

At a VA ambulatory care clinic in April 2005, a VA staff 
physician noted that the veteran's active medical problems 
included hepatitis and fatty infiltration of the liver.  
  
Because the veteran's post-service diagnoses by treating VA 
physicians include liver disease, his service medical records 
show a positive laboratory study for one form of hepatitis, a 
liver disease, and the record does not contain a medical 
opinion addressing the medical question of whether the 
veteran currently has liver disease etiologically related to 
his active miliary service, the Board finds that the evidence 
of record does not contain sufficient competent medical 
evidence to decide the veteran's claim for service connection 
for liver disease, to include hepatitis-C and steatonecrosis 
and that a medical examination and opinion is necessary to 
decide that claim.  This case will be remanded to the RO via 
the AMC for that purpose.

A veteran's service medical records are clearly pertinent to 
his service connection claims.  In the instant case, the 
claims file contains two service department records envelopes 
with photocopies of the appellant's service medical records.  
In a May 1999 letter, the RO informed the veteran that two 
envelopes of evidence which he had submitted to VA and which 
contained duplicates of evidence already in his claims file 
were being returned to him.  On a deferred rating sheet dated 
in April 1999, a VA rating specialist had noted that the 
veteran's original service medical records had been obtained 
from a service department and that duplicate copies of such 
original records should be returned to the veteran.  Because 
the veteran's claims file does not currently contain any 
original service medical records, it appears to the Board 
that in May 1999 the RO may have inadvertently sent the 
veteran's original service medical records to him rather than 
duplicate copies.  The Board finds that, while this case is 
in remand status, an attempt should be made by the AMC to 
obtain the veteran's original service medical records from 
him or from any federal custodian which may be holding them.

With regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for IBS with GERD, the 
Board notes that, at a VA general medical examination in June 
1999, the veteran had a history of GERD and hemorrhoids in 
service and he complained of very painful bowel movement.  
The examining physician performed a physical exam of the 
veteran's abdomen, which was essentially unremarkable.  The 
pertinent diagnoses were GERD and IBS due to "sand fly 
fever."  The examiner did not order an upper 
gastrointestinal (GI) series of X-rays or a lower GI series 
of X-rays, and no diagnostic studies of the veteran's GI 
tract have been performed during the appeal period.

Under the provisions of 38 C.F.R. § 4.20 pertaining to 
analogous ratings, the veteran's service-connected GERD has 
been rated as analogous to a hiatal hernia.  For the next 
higher schedular evaluation of 30 percent for a hiatal 
hernia, 38 C.F.R. § 4.114, Diagnostic Code 7346 (2005) 
requires persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The veteran's service-
connected IBS is rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 pertaining to irritable colon syndrome.  For the 
next higher schedular evaluation of 30 percent, that 
diagnostic code requires severe IBS; diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

The record reveals that, in May 1999, a VA treating physician 
ordered a sonogram of the veteran's liver, but that this 
diagnostic study was not performed.  In February 2003, a VA 
staff physician in an ambulatory care clinic noted that the 
veteran should be seen for consult by a gastroenterologist 
due to persistent elevated LFTs [liver function tests] but 
that the veteran was not then evaluated by a VA 
gastroenterologist.  

Upon review of the veteran's post-service VA medical 
treatment records in his claims file and the other evidence 
of record and in light of the Court's holding in Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991) (VA's duty to assist 
is breached when VA does not conduct supplemental 
examinations recommended by its own physicians), the Board 
finds that there is insufficient competent evidence of record 
to determine whether the veteran is entitled to an evaluation 
in excess of 10 percent for IBS with GERD under the 
provisions of Diagnostic Codes 7319, 7346, and so that issue 
must also be remanded to the RO via the AMC for further 
development action.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain the 
veteran's original service medical 
records from the veteran or from any 
federal custodian which may have 
possession of them.  In making this 
records request, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c).

2.  The AMC should arrange for the 
veteran to undergo an examination by a 
specialist in diagnosing and treating 
liver disease, if available, or by a 
physician with appropriate training and 
experience to diagnose and treat liver 
disease.  It is imperative that the 
examining physician review the pertinent 
medical evidence in the veteran's claims 
file, to include service medical records 
and records of post-service medical 
treatment.  All indicated diagnostic 
studies should be performed.  After 
review of the results of the diagnostic 
studies ordered and a clinical 
examination, the examiner should respond 
to the following questions: 

(1) Does the veteran currently 
suffer from any type of liver 
disease?

(2) If the veteran currently has one 
or more types of liver disease, 
then, with regard to each diagnosed 
liver disease, is there is at least 
a 50 percent probability or greater 
that such disease(s) had onset 
during the veteran's period of 
active military service from May 
1984 to October 1988?

(3) For each diagnosed liver disease 
of the veteran, in your opinion, 
what was the likely cause or 
etiology?

A rationale for the opinions expressed 
should be provided.

3.  The AMC should also arrange for the 
veteran to undergo an examination by a 
specialist in gastroenterology, if 
available, or by a physician with 
appropriate training and experience to 
diagnose and treat IBS and GERD.  It is 
imperative that the examining physician 
review the pertinent medical evidence in 
the veteran's claims file concerning his 
diagnosed IBS and GERD.  All indicated 
diagnostic studies should be performed.  
After review of the results of the 
diagnostic studies ordered and a clinical 
examination, the examiner state should 
whether or not the veteran's GERD is 
currently manifested by persistent 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of considerable 
impairment of health, or by other 
symptomatology and whether the veteran's 
IBS is currently manifested by diarrhea, 
or alternating diarrhea and constipation, 
with more or less constant abdominal 
distress, which may be considered to be 
medically severe or by other 
symptomatology.

4.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


